DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2021 has been entered.
Status of Action/Status of Claims
	Claims 1, 3, 5-8 and 10-21 are pending in this application. Claims 2, 4, and 9 are canceled. Accordingly, Claims 1, 3, 5-8 and 10-21 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawal of Objections and Rejections and Response to Arguments
Applicant’s remarks, see p. 9 1st paragraph, filed 12/08/2020, with respect to the objection to the specification have been fully considered and are persuasive.  By maintaining the definition of SDN, changing the term “sugars” back to “monosaccharides”, the objections have been overcome and withdrawn. 
Applicant's amendment to Claim 15 has overcome the 112 rejection because the Applicant omitted the word "cultivated". The rejection is withdrawn. 
Gelidium or Gracilaria as is required in amended Claim 1.
In view of the amendment, Applicants also argue that Sakugawa teaches floridoside and isofloridoside are widely distributed in red algae, but these compounds are monosaccharides and not oligosaccharides or disaccharides; Mouradi-Givernaud does not teach that agar from Gelidium sesquipedale contains oligosaccharides or disaccharides. Thus, one of ordinary skill would not expect that extract fractions obtained from the treatment of red algae as taught by Akira would contain (Gal)n-Glycerol with n between 2-4 or disaccharides consisting of two hexose units or two galacturonic acid units from algae selected from the genera Gelidium or Gracilaria.
Applicant's arguments are moot because previously presented Claim 4 did not require the extract or extract fraction to be obtained from Gelidium or Gracilaria genera of red algae, therefore the rejection has been withdrawn. The Claim set is now amended requiring this limitation along with the oligosaccharides selected from - a (Gal)n-Glycerol with Gal = galactose unit and 2 -< n < 4,  a disaccharide consisting of two hexose units, or a disaccharide consisting of two galacturonic acid units. The new ground of rejection does not rely on Sakugawa or Mouradi-Givernaud, applied in the prior rejection of record. The added limitations to independent Claim 1 required further search and consideration, upon which new grounds of rejection is made in view of Akira, Chen, and Harding, and in further view of Nunn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 10-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al., (JP 2014-091709A, English translation of the entire document provided by the USPTO), hereinafter Akira, in view of Chen et al., (US Patent Application No. 2008/0226740 A1), hereinafter Chen, and Harding et al. (An introduction to polysaccharide biotechnology. CRC Press, 2017), hereinafter Harding.
Applicant Claims
Applicant claims a method for stimulating natural defense in a terrestrial plant, causing the plant to express resistance to biotic stress, the method consisting in applying to the whole of the plant or to a part thereof, comprising the vegetative apparatus, root system, fruit, grains and seeds of the plant, or on the soil or substrate for culturing the plant, an amount effective to stimulate the natural defenses of the plant, of an extract or of an extract fraction of at least one agarophyte red alga, chosen from those of the genera Gelidium and Gracilaria, the extract or the extract fraction containing at least one oligosaccharide having 2 to 50 monosaccharide units covalently bound to one another, and polysaccharides having more than 50 monosaccharide units covalently bound to one another which can be contained without exceeding 0.01% by weight relative to the total oligosaccharides/polysaccharides, the extract or extract fraction being applied in the liquid state or in the form of powder or granules, wherein the extract or the extract fraction contains, as oligosaccharide (s), at least one unsubstituted or substituted oligosaccharide chosen from: - a (Gal)n-Glycerol with Gal = galactose unit and 2 < n < 4; - a disaccharide consisting of two hexose units; - a disaccharide consisting of two galacturonic acid units; wherein red alga is Gelidium sesquipedale.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
 
Claim 1, 3, and 15, Akira teaches the preparation of plant growth promoter (extract/elicitor) derived from red algae seaweed such as Gelidiaceae and Gracilariadeae (detailed description, paragraph [0001]), subsequent extraction by rinsing, hot water extraction, filtering and dehydration, and inclusion of alkali treatment and collection of aqueous solution from rinsing steps (detailed description, paragraph [0002] and [0009]).
Akira recites the rationale for removing high molecular weight, highly viscous polymer polysaccharides including cellulose and agarose, which are poorly degradable and do not penetrate soil (detailed description, paragraph [0005]). Akira also teaches the application of the plant growth promoter obtained as red algae extract to different field crops and garden plants (paragraph [0027]), applying directly to soil, as additional fertilizer (paragraph [0025]).
Regarding Claims 7-8, 10-14 and 21, Akira teaches plant growth promoting agent obtained after at least one alkali treatment and rinsing of red algae seaweed (paragraphs [0009], [0017]-[0022]) and recite neutralization with acid after the alkali treatment (paragraph [0019]). Akira teaches the term "alkali treatment" as reference to a treatment of immersing the seaweed in an aqueous solution of 0.01 to 20% by weight, wherein the alkali used includes sodium hydroxide (paragraph [0019]), preferably 0.1 to 10% by weight of the alkali. The concentration of alkaline solution claimed in the invention is covered by the teaching of Akira (paragraph [0019]). Alkaline treatment of red algae increases the solubility of the mineral-bound polysaccharide as well as remove highly polymerized polysaccharides thereby increasing the product yield.
Akira also teaches the use of hot water for extraction, and use of solvent such as hydrous alcohol and how the plant growth promoter/elicitor is found in the discharged liquid (paragraph [0022]). Further, Akira teaches a dehydration step of removing moisture from the solidified agar gel by pressure (paragraph [0002]). 
 Claim 16-17 and 20, Akira (paragraph [0025]) recite application to soil, specifically mixed in as a liquid solution with concentration range of 0.01-10 g/L, and applied to a field before sowing, or alternatively adding to soil when added as additional fertilizer. The range taught by Akira falls inside the range claimed in Claim 16, and overlaps with Claim 17.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Akira is silent on the concentration of the oligosaccharides and does not expressly teach that the Gelidium or Gracilaria extract contains oligosaccharides of at least one unsubstituted or substituted oligosaccharide chosen from: - a (Gal)n-Glycerol with Gal = galactose unit and 2 < n < 4;  a disaccharide consisting of two hexose units;  a disaccharide consisting of two galacturonic acid units. Akira is also silent on the use of ultrafiltration.
Harding cures the deficiency by teaching that agar is commercially extracted mainly from Gelidium, Gracilaria, and Pterociadia genera, and contains agarose, which has disaccharide repeat unit of:

    PNG
    media_image1.png
    75
    784
    media_image1.png
    Greyscale

(p. 173, 1st paragraph of Section 5.3). Thus, Harding reads on the limitation in Claim 1 wherein the extract has disaccharide consisting of two galacturonic acid units, or consisting of two hexose units. Harding also teaches that popular species include Gelidium sesquipedale (Section 5.3.1), thereby reading on Claim 3. Harding recites that agar is extracted from the washed and dried seaweed by hot water extraction (Section 5.3.1), which is similar to the extraction method of Akira ([0002], [0022]). 
Similar to Harding and Akira, Chen uses hot water extraction for marine algal extraction (Example 2, [0146]). Chen teaches various concentrations of extract polysaccharides with low degree 2 to 5x104 Daltons, preferably a molecular weight in the range of from 1x102 to 1x104 Daltons, and more preferably from 1x102 to 5x103 Daltons [0093], and exemplified obtaining marine algal polysaccharides having a molecular weight in the range of 1x103 Daltons to 5x103 Daltons (See Examples 2 and 4).
Chen further teaches freeze-drying of Gelidium amansii (page 2, right column, paragraph [0020]) and lyophilization of Gracilaria polysaccharides (page 2, right column, paragraph [0021]) to form powder extract. Chen also teaches basic formulation containing the extract with surfactant and preservative (Table 2), reading on Claim 20. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the syneresis juice in the agar dehydration step as source of extract and evaluate its properties as plant growth promoter when testing aqueous phases taught by method of Akira teaches applying the extract or extract fraction in liquid solution to a field before sowing or planting a seedling ([0025], Example 1). Regarding the overlapping ranges with the instant claims, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
A skilled artisan would combine the teachings of Akira, Chen, and Harding and arrive at the instantly claimed method, and use Gelidium sesquipedale as source of the extract containing oligosaccharides of disaccharides consisting of two hexose unites or disaccharides consisting of two Gelidium sesquipedale following the hot water extraction taught by Akira, Harding, and Chen. One skilled in the art would try one of three most popular species of agar recited by Harding as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try Gelidium sesquipedale. One would be motivated to do so because Harding hast taught that Gelidium sesquipedale is readily available and is a popular agar source.	
Akira is trying to address the solubility of the components in agar manufacturing process, and that the red algae seaweed is subjected to the alkali treatment or the washing treatment is subjected to hot water extraction to remove insoluble matter such as cellulose content, which has a high degree of polymerization. Chen employs ultrafiltration treatment having a molecular weight cut-off value most preferably from 1 x 102 to 5 x 103, which excludes polysaccharides having molecular weight of 5,000 Dalton.  The average molecular weight of monosaccharides, e.g. glucose, is ~180 g/mol. Thus, 50 monosaccharide units would result in 9,000 Dalton, and will be filtered out.  On the average, a maximum of 27 monosaccharide units will be able to pass through, which is within the claimed 2 to 50 monosaccharide units instantly claimed. Chen’s teaching of solubility of polysaccharides with low degree of polymerization provides the motivation to combine Chen’s teaching with Akira, as Akira wishes to solve solubility and absorption issues with the seaweed extraction methods. Thus, a skilled artisan would have found it obvious before effective filing date to combine the teachings of Akira and Chen with reasonable expectations of success and perform ultrafiltration when separating oligosaccharides of low degree of polymerization from those with high degree of polymerization as taught by Chen. A skilled artisan would also administer the various concentrations of extract containing polysaccharides with low Gracilaria extract of low degree of polymerization (Figure 5).
Regarding the intended use, wherein Akira teaches the purpose of plant growth, whereas the pending claims’ purpose is to stimulate natural defense in plants, which is in the preamble and does not have patentable weight. Although the reference is silent about the defense stimulation, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same method of application to plant is being applied with the same active agent in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
   Claims 1, 3, 5-8, 10-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akira in view of Chen and Harding as applied to Claims 1, 3, 7-8, 10-17, and 21 above and further in view of Nunn, J. R., and Von Holdt, M. (Journal of the American Chemical Society 77.9 (1955): 2551-2552), hereinafter Nunn, and Hellio et al. (Biofouling 20.3 (2004): 139-145), hereinafter Hellio.
Applicant Claims

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Akira, Chen, and Harding have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The combination of Akira in view of Chen and Harding do not teach the extract also contains at least one substituted monosaccharide or one monosaccharide substituted with glycerol or with a 
Nunn cures the deficiency by teaching the extraction of galactosyl glycerol (p. 2552, L. Col., 1st paragraph), also known as floridoside, from Gelidium pristoides and Gracilaria confervoides, thereby reading on the limitations in Claims 5 and 6. Floridoside serves as storage of organic carbon and acts as a reservoir that provides organic carbon according to Hellio (p. 2, L. col., 1st paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill before the effective filing date to use Gelidium or Gracilaria as a red algae source of the extract containing floridoside to apply to terrestrial plants because Hellio teaches that floridoside serves as a reservoir of organic carbon, and thus, can be incorporated as carbon source in plant soil amendments. 
Claims 1, 3, 7-8, 10-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akira in view of Chen and Harding as applied to  Claims 1, 3, 7-8, 10-17, and 21 above and further in view of Nairn (US Patent No. 5,672,503), and Briand et al., (US 2007/0232494 A1), hereinafter Briand.
Applicant Claims
Applicant claims a method for stimulating natural defense in a terrestrial plant, causing the plant to express resistance to biotic stress, the method consisting in applying to the whole of the plant or to a part thereof, comprising the vegetative apparatus, root system, fruit, grains and seeds of the plant, or on the soil or substrate for culturing the plant, an amount effective to stimulate the natural defenses of the plant, of an extract or of an extract fraction of at least one agarophyte red alga, chosen 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Akira, Chen, and Harding have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding Claim 18, the arts are silent with regards to amount of extract to be applied to area coverage of the field. Regarding Claim 19, Akira and Chen are silent on the number of applications of extract carried out during the time of culturing the plant.
Nairn teach that both red seaweed genus Gelidium, and green seaweed genus Ulva, have sulfated polysaccharides (Column 3, lines 11-35) that serve as antivitrification agent used in plant growth.
Ulvan or of Ulvan-derived oligosaccharides given to the plants, which ranges from 0.1 to 100 g/L, and ideally 1 g/L when applied in liquid form. Briand teaches the method of spraying the extract of Ulvan onto rapeseed plants grown in pots, at the 2-leaf stage (page 8, example 4, paragraph [0104]). Further, Briand also teaches the effective amount of Ulvan-derived oligosaccharides from 10 to 1000 g per hectare, and preferably 200 g per hectare when applied in solid form (page 11, paragraph [0163]). 
Briand teaches 1-2 applications of the Ulvan extract treatment to 1-month-old plants which were inoculated with fungus (paragraph [0112]) thereby showing the induction of protection by the Ulvans.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Because Briand and Nairn teaches similar plant protection properties of green and red seaweed, a person of ordinary skilled in the art would combine the teachings of Briand and Nairn regarding the elicitor effect of red and green seaweeds, and have reasonable expectation of success that when liquid or dissolved powdered extract of Gelidium is applied to plant, plant protection properties may be elicited. Therefore, it would have been obvious to one skilled in the art at the time of invention to determine and utilize all operable amount of oligosaccharides to be administered to plants either by spraying to plants or incorporating in soil taught by Briand. Given the teachings of Briand as starting point, it would have been obvious to one skilled in the art at the time of invention to determine the optimum number of applications of red seaweed extract to the culture, and the number of application is a recognized variable that may need to be optimized depending on mode of application as well as type of plant. Further, based on the teachings of Briand and Nairn regarding the similar plant protection properties of green and red seaweed, there is a reasonable expectation of success that application Gelidium would elicit similar plant defense response as observed with Ulvan at the experimentally determined optimal number of application.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616